DETAILED ACTION
1.          Claims 2-22 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/639393, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 2-22 lack support from the previously-filed application with regards to sync(hronization) headers and “flits”, as recited. See below 112(a) rejection.

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 9/07/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
6.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.          Claims 2-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification of the previously-filed application (as well as the instant application) lacks sufficient support with respect to the following:
     a) Claim 2 – “the packet comprising a sync header…and a payload information comprising a plurality of flits” and “wherein the protocol ID is to be sent prior to each of the plurality of flits; and send the plurality of flits on the plurality of lanes”.
     b) Independent claims 11 and 17 recite similar features and are also rejected.
     c) Dependent claims 3-10, 12-16, and 18-22 do not satisfy the deficiencies of the rejected base claim(s) and are also rejected.

Allowable Subject Matter
8.          Claims 2-22 are allowed.
9.          The following is an examiner’s statement of reasons for allowance: 
     Considered of particular relevance are US PGPub 2017/0083475 A1 to Wu et al. (hereinafter “Wu”) and US PGPub 2017/0109300 A1 to Halleck et al. (hereinafter “Halleck”).
            Regarding Claim 2, discloses an apparatus (Wu: Figure 11 with [0090-0091] – corresponds to the apparatus.) comprising: 
     a multi-protocol multiplexer to receive at least one of first information of a first interconnect protocol or second information of a second interconnect protocol (Wu: [0089-0092] – corresponds to PHY multiplexing logic operable to identify a communication/interconnection protocol for outgoing streams as well as incoming streams, per de-multiplexing.), the multi-protocol multiplexer to direct the at least one of the first information or the second information to a physical layer (Wu: [0090] – “…multiplexing (e.g., 1135) and demultiplexing (e.g., 1140) logic can be included in, or be otherwise accessible to, logical PHY 1110.”); and 
     the physical layer coupled to the multi-protocol multiplexer (Wu: see Figure 11 at element 1110.), wherein the physical layer is to receive the first information of the first interconnect protocol and output a packet on a plurality of lanes (Wu: [0089] – “For instance, logical PHY 1110 can support the generation and sending, as well as the receiving and processing of valid signals, stream signals, and LSM sideband signals in connection with the sending and receiving of data over dedicated data lanes, such as described in examples above.”), the packet comprising a sync header (Wu: [0046] – corresponds to headers of a packet. See also [0101].), a protocol ID (Wu: [0070] – “For instance, the dedicated stream lane can be used to assert an encoded stream signal that identifies which protocol is to apply to data sent substantially concurrently on the data lanes of the channel. Further, logical PHY 630 can be used to negotiate the various types of link state transitions that the various protocols may support or request.”) and payload information (Wu: [0046] – corresponds to a payload of a packet.), wherein the physical layer is to: 
     send the sync header on the plurality of lanes (Wu: [0059], [0068-0070], [0074-0077] – a plurality of packets (as packet “streams” and required headers of packets) are sent/received via a plurality of lanes.).
            Although Wu sends packets comprising a plurality of bits, wherein “Each edge (or half clock cycle) can demarcate a unit interval (UI). Accordingly, in this example, a bit (e.g., 705) can be sent on each lane, allowing for a byte to be sent every 8UI. A byte time period 710 can be defined as 8UI, or the time for sending a byte on a single one of the data lanes (e.g., DATA[0-49]; see Wu at [0072].)”, but does not expressly disclose a packet comprising a plurality of “flits”, send[ing] the protocol ID in 8-bit chunks on two consecutive lanes of the plurality of lanes, wherein the protocol ID is to be sent prior to each of the plurality of flits, and send[ing] the plurality of flits on the plurality of lanes.
             However, these features cannot be considered new or novel in the presence of Halleck. Halleck is similarly concerned with input/output hardware structures for interconnect communications (Halleck: Abstract and [0002]). Halleck discloses a packet comprising a plurality of flits (Halleck: [0058] – “Note that a packet, in some embodiments, may include partial flits, a single flit, or multiple flits based on the implementation.”), and further, and send[ing] the plurality of flits on the plurality of lanes (Halleck: [0059] – plurality of flits may be sent in multiple lanes.), but neither Wu, nor Halleck teaches, discloses, or renders obvious by their combination send[ing] the protocol ID in 8-bit chunks on two consecutive lanes of the plurality of lanes, wherein the protocol ID is to be sent prior to each of the plurality of flits.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
            
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        October 26, 2022